        Case 1:19-cv-11708-PGG-SLC Document 82 Filed 08/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PABLO SOLIS et al.

                               Plaintiffs,

        -v-
                                                          CIVIL ACTION NO.: 19 Civ. 11708 (PGG) (SLC)

                                                            ORDER REGARDING DAMAGES INQUEST
53rd STREET PARTNERS LLC d/b/a REMI RESTAURANT,
ROBERTO DELLEDONNE, and STEFANO FRITTELLA,

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

        This matter having been referred to the undersigned to conduct an inquest and

provide a report and recommendation regarding Plaintiffs’ damages and attorneys’ fees, it

is hereby ORDERED that:

   1.     Plaintiffs shall submit proposed findings of fact and conclusions of law

          concerning damages and attorneys’ fees by September 7, 2020. Plaintiffs

          must support all factual assertions by affidavit and/or other evidentiary

          material. In addition, Plaintiffs must complete the damages and attorneys’

          fees and costs summary charts appended to this Order for each named

          Plaintiff, attorney, and attorney’s employee for whom Plaintiffs request an

          award. Chambers will also transmit Word versions of these charts to the

          parties via email.

  2.      Defendants shall submit their response to Plaintiffs’ submissions, if any, by

          September 21, 2020. IF DEFENDANTS (1) FAIL TO RESPOND TO PLAINTIFFS’


                                              1
      Case 1:19-cv-11708-PGG-SLC Document 82 Filed 08/07/20 Page 2 of 4




         SUBMISSIONS, OR (2) FAIL TO CONTACT THE COURT BY SEPTEMBER 21, 2020

         AND REQUEST AN IN-COURT HEARING, THE COURT WILL ISSUE A REPORT AND

         RECOMMENDATION REGARDING DAMAGES AND ATTORNEYS’ FEES BASED

         ON PLAINTIFFS’ WRITTEN SUBMISSIONS ALONE, WITHOUT AN IN-COURT

         HEARING. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

         109 F.3d 105, 111 (2d Cir. 1997) (“‘[I]t [is] not necessary for the District Court

         to hold a hearing, as long as it ensured that there was a basis for the damages

         specified in the default judgment.’”) (quoting Fustok v. ContiCommodity

         Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989)).

Plaintiffs are directed to serve a copy of this Order on Defendants by mail and file proof of service

on the docket by August 14, 2020.


Dated:         New York, New York
               August 7, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 2
     Case 1:19-cv-11708-PGG-SLC Document 82 Filed 08/07/20 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PABLO SOLIS et al.

                         Plaintiffs,

      -v-
                                                           CIVIL ACTION NO.: 19 Civ. 11708 (PGG) (SLC)


53rd STREET PARTNERS LLC d/b/a REMI RESTAURANT,
ROBERTO DELLEDONNE, and STEFANO FRITTELLA,

                         Defendants.




                                 Requested Attorneys’ Fees

     Timekeeper           Requested Rate            Requested Hours          Requested Total




                                                                 TOTAL:




                                       Requested Costs
    Type of Expense             Evidence (with ECF cite)                  Amount Requested




                                                           TOTAL:
                                Case 1:19-cv-11708-PGG-SLC Document 82 Filed 08/07/20 Page 4 of 4


                                                            Damages Chart for [name of Plaintiff] 1
     Year(s) of       Applicable Min.   Weekly Hrs.      Actual       Alleged unpaid     Alleged unpaid      Alleged       No. Weeks      Statutory       Total alleged
    employment 2       Wage Rate 3       Worked        Rate paid 4    Min. Wages / wk    Overtime / wk      Owed / wk       Worked        damages          owed / yr

    [Year]

    [Year]

    [Year]

    TOTAL:

                                                                                                                   Total Requested Damages:




                                                                     Total Requested Damages

        Plaintiff 5        Minimum Wage               Overtime             Liquidated             Prejudgment                Statutory                    Total
                                                                            Damages                 Interest                 Damages
    [name]

    [name]




1
  Please add explanatory footnotes as applicable and as needed to explain entries or to point the Court to supporting materials for a particular entry.
2
  Add rows as necessary to cover the plaintiff’s time of employment.
3
  Include citation to applicable statute or regulation setting forth the applicable minimum wage for time period.
4
  Clearly indicate whether this rate was paid per hour work or per week.
5
  Add rows as necessary to cover each plaintiff.
